Citation Nr: 1517310	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low and mid back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In March 2013, the Veteran testified at a hearing at the RO before a Decision Review Officer.  In September 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts are in the paper or electronic claims folders.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issue on appeal and the transcript of the December 2013 hearing.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records pertinent to the issue on appeal.  


FINDINGS OF FACT

1. In a May 2011 rating decision, the Augusta, Maine RO denied service connection for a low and mid back disorder on the basis that the evidence failed to establish a medical nexus between any current back disorder and any injury or illness during his active duty service.  The appellant was notified and did not disagree.  That decision became final.

2. The evidence received since the May 2011 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low and middle back disorder, and therefore does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The May 2011 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low and middle back disorder.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§  3.104, 3.156, 20.201, 20.302 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard to the claim to reopen a finally disallowed claim, the VCAA requires notice of the evidence needed to reopen a claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2011.  The Veteran indicated in his December 2011 response that he had no additional evidence to submit.  The claim was last adjudicated in June 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearings at the RO in March 2013, and with the undersigned in September 2013.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Analysis

The Veteran claims that he fell and hurt his back during basic training, received treatment for back pain while in service, and that his back pain has continued to the present.  

The Augusta, Maine RO denied the Veteran service connection for a low and middle back disorder in a May 2011 rating decision.  In October 2011, the Veteran indicated by telephone that he wished to reopen the claim.  A notice of disagreement must be in writing and must be filed within one year of the rating decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.201, 20.302.  In a December 2011 letter, the Pittsburgh, Pennsylvania RO explained to the Veteran that he had the option of filing a notice of disagreement by May 2012 and that, if he chose not to do so, he would only be able to reopen his claim by submitting new and material evidence.  Because the Veteran did not file a notice of disagreement by May 2012, the May 2011 rating decision is final.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The question is thus whether the Veteran has submitted or the VA has otherwise received evidence that was not before the Augusta RO in May 2011, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that there is a nexus between the Veteran's current back disorder and any injury or illness in service.  The evidence that was of record at the time of the May 2011 rating decision included the Veteran's service treatment records, personnel records, VA examination reports from March 1974 and November 2010, VA treatment records dating back to 1973, and the Veteran's lay assertions regarding an injury and treatment in service as well as continuity of symptoms.  

It was indicated by that evidence that there was no chronic back disorder in service or in the years thereafter.  It was noted that to the extent there was arthritic change present, it was shown years after service and more likely due to aging than to any inservice event.  The evidence did not show any nexus between service and current back pathology.  His complaints of continuing back complaints were considered but discounted given the other evidence on file.

The sole pertinent evidence added to the record since the May 2011 rating decision consists of the Veteran's lay assertions as to treatment in service and continuity of symptoms.  These assertions are consistent with, and therefore cumulative of, the Veteran's statements during the November 2010 VA examination that he received treatment for a back injury in service and has experienced pain ever since.  That account was part of the record before the Board at the time of the May 2011 rating decision.  The only additional evidence in support of the Veteran's contentions of a nexus between an injury in service and a current back disorder therefore consists of his own assertions, which are consistent with those the Augusta RO rejected in May 2011 by denying the claim.  An "appellant's own recitations of his medical history do not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA."  Chavarria v. Brown, 5 Vet. App. 468, 472 (1993).  

The Veteran has not presented any competent, non-cumulative evidence which indicates that there is a nexus between a current back disorder and any injury or illness in service.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted and the VA has not otherwise received new and material evidence and the claim of entitlement to service connection for a low and middle back disorder is not reopened.


ORDER

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for a low and middle back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


